Citation Nr: 18100399
Decision Date: 04/11/18	Archive Date: 04/11/18

DOCKET NO. 14-32 872
DATE:	April 11, 2018
ISSUES DECIDED:	1	ISSUES REMANDED:	1
 
ORDER
Entitlement to service connection for bilateral hearing loss is denied.
FINDING OF FACT
A bilateral hearing loss disability was not shown during service or within one year following discharge from active duty service, and the most probative evidence indicates the current bilateral hearing loss disability is not related to service.
CONCLUSION OF LAW
The criteria for establishing service connection for a bilateral hearing loss disability have not been met. 38 U.S.C. §§ 1110, 1112, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2017).
REASONS AND BASES FOR FINDING AND CONCLUSION
The Veteran served on active duty from May 1970 to January 1972.
In November 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

 
At his November 2017 hearing the Veteran testified that during his military service he encountered severe noise exposure due to artillery fire without the use of proper hearing protection.  He argues that this resulted in his current bilateral hearing loss.  The Veteran stated that it was approximately three years prior to the Board hearing that someone first noticed his hearing loss. The Veterans wife testified that she had known the Veteran prior to service and he did not have any problem with his hearing at that time.  She also testified that that it was not until 15 years prior to   the Board hearing, when he was approximately 52 years of age, that she noticed   his hearing loss.
Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir.2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).
Moreover, where a veteran served continuously for 90 days or more during active service and sensorineural hearing loss becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309.
For the purposes of applying the law administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (specified frequencies) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. [W]hen audiometric test results at a veterans separation    from service do not meet the regulatory requirements for establishing a disability at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).
Initially, the Board notes that the Veteran has a current hearing loss disability pursuant to 38 C.F.R. § 3.385 as shown on the July 2014 VA examination. Thus, the question becomes whether this condition is related to service.  
Service treatment records show that on the Veterans November 1971 separation examination, hearing was normal bilaterally.  Moreover, the Veteran remarked that he was in good health on his separation examination.  
The first indication of a bilateral hearing loss disability pursuant to 38 C.F.R. § 3.385 was not shown until the 2014 VA examination, 42 years after his separation from service.  While the Veterans wife reported noticing the Veterans hearing loss 15 years ago, such is still many years after his discharge from service. 
As a hearing loss disability was not shown in service or for many years thereafter, competent evidence linking the current conditions with service is required to establish service connection.  On this question, there are medical opinions both     in favor of and against the claim.   
In this regard, VA examiners in April 2014 and December 2015 that the Veteran had noise exposure during service as well as that after his military discharge, he worked on the railroad as a machinist for 23 years.  The examiners noted that while noise exposure in service is conceded, there was no significant threshold shifts in audiological testing between entrance and separation examinations. The examiners opined that the Veterans bilateral hearing loss is not at least as likely as not related to service.  To support their opinions, the examiners cited to a 2005 Institute of Medicine (IOM) study which reported that the evidence from laboratory studies     in humans and animals is sufficient to conclude that the most pronounced effects    of a given noise exposure on puretone thresholds are measurable immediately following the exposure. The IOM report also noted that there is not sufficient evidence from longitudinal studies in laboratory animals or humans to determine whether permanent noise-induced hearing loss can develop much later in ones lifetime, long after the cessation of that noise exposure.  Although the definitive studies to address this issue have not been performed, based on the anatomical    and physiological data available on the recovery process following noise exposure, it is unlikely that such delayed effects occur.  
The Board notes that in a November 2017 private audiological evaluation, the Veterans audiologist, K.F., noted that the Veterans military noise exposure includes being part of an artillery battalion and that he worked with a 155 Howitzer, and was also exposed to truck noise and helicopters whenever they  were loading them. The Veteran also reported post-military noise exposure     while he worked at the railroad, but that he did have to wear protection all of      the time. He also stated that he was an auto mechanic for a short period of time  and did farm work with noise exposure from farm machinery. The audiologist reported the Veterans hearing test findings, which he noted were consistent with those on VA examination.  He reported that the Veteran has a significant hearing loss and he also has a significant amount of noise exposure especially while he was in the military. The audiologist stated the Veterans service noise exposure was definitely at a level that was significant and should be considered a contributory factor. He further opined that the Veterans hearing loss is as likely as not due to his military noise exposure or at least contributed to by his military noise exposure.  However, the audiologist qualified that the only thing reviewed that was provided to him was the VA hearing evaluation done in August 2017 and the history obtained from the Veteran himself, and that the opinion should be accepted that way as he did not do any review of his military records.
In weighing the opinions of record, greater weight is given to the opinions of the April 2014 and December 2015 VA examiners.  The VA examiners opinions   were based on examination of the Veteran, his reported history, and a review of  the evidence of record, to include in-service audiological findings.  Moreover, the examiners provided rationale for the conclusions reached, with citation to specific medical literature.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from sound reasoning).  
Conversely, the opinion from the November 2017 private audiologist, K.F., specifically indicated that he did not review pertinent medical evidence in the claims file.  See Nieves-Rodriguez, 22 Vet. App. at 304.  Thus, the Board finds    the opinion is entitled to less probative weight.  
Finally, to the extent that the Veteran and his wife believe that his current bilateral hearing loss is related to service, as lay persons, they have not shown that they have specialized training sufficient to render such an opinion. In this regard, the etiology of hearing loss is a matter that requires medical training and expertise to determine.  Accordingly, their opinion as to the diagnosis or etiology of his bilateral hearing loss is not competent medical evidence. See Jandreau v. Nicholson, 492 F.3d 1372, and 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Thus, the Board finds the opinions of the VA examiners to be significantly more probative than the lay assertions of the Veteran and his wife.
For all the reasons described above, the Board concludes that the preponderance of the evidence weighs against a finding that the Veterans current bilateral hearing loss disability began during service or is otherwise related to service.  Accordingly, the claim for service connection must be denied.

 
REMANDED ISSUE
Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), is remanded for additional development.
The Veteran underwent an initial VA PTSD examination in April 2014.  At that time, the examiner determined the Veteran did not meet the diagnostic criteria    for PTSD under the DSM-5 criteria and diagnosed the Veteran with unspecified depressive disorder.  The examiner provided a negative nexus opinion regarding the unspecified depressive disorder and concluded that he was unable to connect the Veterans depressive symptoms to anything that happened during service and the depressive symptoms relate to mistreatment by the Veterans father.  However, VA treatment records contain several diagnoses of PTSD, although it is not clear if such diagnoses were made pursuant to the DSM-5 criteria.  In light of the above, the Board finds an additional VA examination would help in adjudicating the Veterans claim.  Updated treatment records should also be obtained.
 
The matter is REMANDED for the following actions:
1. Ask the Veteran to provide the names and addresses of all medical care providers who have recently treated him for his claimed psychiatric disabilities.  After securing any necessary releases, the AOJ should request any relevant records identified.  In addition, obtain updated VA treatment records.  If any requested records are unavailable, the Veteran should be notified of such.]
2. After records development is completed, the Veteran should be afforded a VA PTSD examination to determine whether he meets the diagnostic criteria for that condition.  The claims file should be reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted and the results reported.
a.	Following review of the claims file and examination of the Veteran, the examiner should indicate whether the Veteran meets the diagnostic criteria for PTSD and if so, the stressor(s) upon which the diagnosis based. If the Veteran does not meet the diagnostic criteria for PTSD the examiner should address the PTSD diagnoses contained in the Veterans VA treatment records.  
b.	If the examiner concludes the Veteran suffers from a different psychiatric disorder, the examiner is asked  to provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the diagnosed psychiatric disability arose during service or is otherwise related to service. 
A rationale for all opinions expressed should be provided.
3. After undertaking the development above and any additional development deemed necessary, the Veterans claim should be readjudicated.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order.

 
 
K. A. BANFIELD
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	S. Medina, Associate Counsel 

